Case 3:19-cv-01671-BR   Document 31-8   Filed 10/21/19   Page 1 of 3




                    EXHIBIT lH
        Case 3:19-cv-01671-BR       Document 31-8       Filed 10/21/19   Page 2 of 3


                                                                                       PI R AEUS BAN K




Transmission Date:
11/07/2019
                             Instance Type & Transmission
Notification (Transmission) of Original sent to SWIFT (ACK)

Network Delivery Status       Network Ack

Priority / Delivery           Normal

MESSAGE INPUT REFERENCE

                                           HEADER
SWIFT INPUT

SENDER:       PIRBGRAAXXX
              PIRAEUS BANK SA
              ATHENS GR

RECEIVER :    BKTRUS33XXX
              DEUTSCHE BANK TRUST COMPANY AMERICAS
              us
              NEWYORK,NY

                                             TEXT
20: Sender's Reference
F928TO93007273

GPI Reference
2655801a-3065-4298-b453-00b29834a100

23B: Bank Operation Code
CRED

32A: Val Dte /Curr/ lnterbnk Settld Amt
Date    : 11 July 2019
Currency :USD
Amount :49892.15

33B: Currency/Instructed Amount
Amount : 50000. 00
Currency :USD

50K: Ordering Customer-Name & Address
         Case 3:19-cv-01671-BR              Document 31-8           Filed 10/21/19         Page 3 of 3

DST ENERGY TRANSPORTATIONS.A.
THESSALONIKI
KOUDOURIOTOU

57A: Account With Institution
ABNANL2AXXX
ABN AMRO BANK N.V.
NL
AMSTERDAM

59: Beneficiary Customer-Name & Address
/NL90ABNA0248777750 24VISION CHARTERING SOLUTIONS DMCC

70: Payment Details
AMIS INTEGRITY DRYBULK HS11 AND 12
APPROVED TRANSACTION (GREEK
GOVERNMENT GAZETTE A/84/18 07.2015)

71 A: Sender Charges
107,85
USD

71 A: Details of Charges
BEN


                                        Date Of Update: 11/07/2019 15:56:59

   For any assistance or inquiries please call 18 28 38 (from inside Greece) or +30 210 32 88000 (from abroad) 24x7
